                                          Case 3:20-cv-02614-WHO Document 3 Filed 04/27/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     DARONTA T. LEWIS,                               Case No. 20-cv-02614-WHO (PR)

                                   8
                                                       Plaintiff,
                                                                                         ORDER OF TRANSFER
                                   9
                                                 v.

                                  10     G. UGWUEZE, MD, et al.,

                                  11
                                                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The claims plaintiff Daronta T. Lewis raises in this federal civil rights action arise
                                  14   from events that occurred at the California Substance Abuse Treatment Facility and State
                                  15   Prison, which lies in the Eastern District of California. Accordingly, this federal suit is
                                  16   TRANSFERRED to the Eastern District, wherein venue properly lies because a substantial
                                  17   part of the events or omissions giving rise to the claims occurred there, and because the
                                  18   named defendants reside therein. See 28 U.S.C. §§ 84(b), 1391(b), and 1406(a). The
                                  19   Clerk shall transfer this action forthwith.
                                  20          IT IS SO ORDERED.
                                  21   Dated: April 27, 2020
                                                                                         _________________________
                                  22
                                                                                         WILLIAM H. ORRICK
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26
                                  27
                                  28
